Citation Nr: 1544980	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 1955 to October 1976 with additional duty in the Mississippi Army National Guard. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was brought before the Board in May 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand, with ensuing delay, is required in the instant case.  In its May 2015 remand, the Board instructed the AOJ to obtain an addendum opinion regarding the functional effects of the Veteran's bilateral hearing loss.  The Board explicitly instructed that the VA examiner must "provide a detailed narrative statement/opinion as to the functional effects of the Veteran's hearing loss and its impact on the ordinary conditions of daily life, and activities of daily living, including his ability to work."  This was in order to satisfy a remand from the United States Court of Appeals for Veterans Claims (Court).

The VA examiner that provided a December 2014 VA examination again reviewed the claims file in July 2015 and provided an addendum opinion.  Unfortunately, this opinion focused solely on the question of employability, and contrary to the Board's remand instruction, provided no insight into the functional impact of the Veteran's service-connected hearing loss on his activities of daily living or other conditions of daily life other than employability.  In light of this deficiency in the July 2015 addendum, another remand is necessary to obtain the requisite opinion regarding the functional effects of the Veteran's bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Again, this opinion is needed pursuant to Court remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the VA examiner that conducted the December 2014 VA examination and July 2015 addendum for an additional addendum opinion.  If this examiner is not available, forward the claims file to another appropriate VA examiner, affording the Veteran a new VA examination if deemed clinically necessary.  

Following a complete review of the claims file, and physical examination of the Veteran if performed, the examiner is to provide a detailed narrative statement/opinion as to the functional effects of the Veteran's hearing loss on the ordinary conditions of daily life and activities of daily living including, but not limited to, his ability to work. 

A detailed rationale must be provided for any opinion provided, including a discussion of the evidence of record and medical principles which led to the conclusions reached.

2. Review the addendum opinion and ensure its compliance with the instruction above.  If the report or addendum opinion is deficient, corrective measures must be undertaken prior to recertification of the appeal to the Board.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

